IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                September 19, 2007 Session

       STATE OF TENNESSEE v. WILLIAM FLOYD CARTWRIGHT

                  Direct Appeal from the Circuit Court for Putnam County
                           No. 04-0694A Lillie Ann Sells, Judge



                           ______________________________
                     No. M2007-00500-CCA-R3-CD - Filed April 3, 2008
                            _____________________________


A Putnam County jury convicted Appellant, William Floyd Cartwright, of first degree
premeditated murder. He was sentenced to life imprisonment with the possibility of parole. On
appeal, Appellant contends that the evidence is insufficient to sustain his conviction because the
State did not prove that he acted with premeditation. We affirm the judgment of the trial court
because the evidence sufficiently supports the conviction.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JERRY L. SMITH , J., delivered the opinion of the court, in which DAVID G. HAYES and THOMAS T.
WOODALL, JJ., joined.

Edwin G. Sadler (at trial and on appeal), and E.J. Mackie (at trial), Cookeville, Tennessee, for
the Appellant, William Floyd Cartwright.

Robert E. Cooper, Jr., Attorney General and Reporter; Michael E. Moore, Solicitor General;
Alice B. Lustre, Assistant Attorney General; William Gibson, District Attorney General;
Anthony Craighead and David Patterson, Assistant District Attorneys General, for the Appellee,
State of Tennessee.

                                           OPINION


                                      Factual Background

        A Putnam County Grand Jury indicted Appellant for the first degree premeditated murder
of the victim, Marvin Martin, Jr. At Appellant’s trial the proof showed the following:
                                              -1-
        The week before August 27, 2004, the victim befriended three young women, Lakeisha
Darty, Sherry Rooks, and Tiffiney Reagan, who lived at 1918 North Dixie in Cookeville,
Tennessee. The victim “hung out” there a few times that week, and, on August 27, 2004, he
went to a liquor store in Jackson County with Reagan, who drove; Darty; and two other men,
Bob Gist and Bob Heflin. On the way back to the womens’ house, the victim suffered a panic
attack, and the group contemplated taking him to the hospital, but the victim assured them that
he was fine. The group returned to the girls’ house between 9:00 p.m. and 10:30 p.m. when they
began drinking. Some of the party, including Darty, went to a bar called “The Station,” but
others, including Rooks, Reagan, and the victim, remained at the house. Rooks went to bed
shortly after the group left for The Station, at around 11:00 p.m. Reagan stayed awake for some
time, during which she called Appellant, who was also at The Station, and told him that he could
come to her house if he wanted. While Appellant was married at the time, the two had been
engaged in an affair about a month prior to this incident. Reagan recalled that the victim
remained at their house through the night and into the next morning, and he was “pretty drunk.”

        While Darty was at The Station, she saw Appellant, who was her cousin by marriage.
They both stayed at The Station until closing, around 2:30 a.m., and then she drove back to her
house a friend named Jennifer Vinson, Appellant, and Josh Cartwright, another of their cousins.
When they left the bar, Appellant, who did not appear intoxicated, was upset with Cartwright for
“disrespecting” their grandmother. Appellant hit him, leaving blood in Darty’s car. Appellant
said, in reference to disrespect of his grandmother, he never wanted to see “that” again. The
group arrived at the girls’ house, where Appellant continued to push Cartwright around in the
yard.

        When Darty arrived home, she awoke Reagan. When Reagan awoke she saw Appellant,
whom she described as “very drunk,” arguing with Cartwright, who had blood on his face. The
victim, who was still at the girls’ house, told Appellant to leave Cartwright alone. In response,
Appellant hit the victim in the face, knocking the victim’s glasses from his face and telling him
that this was none of his business but was family business. Darty helped the victim find his
glasses, and then she left to drive her friend Jennifer Vinson home.

        After Darty left, Appellant received a phone call and Reagan heard him say “I’m at
Tiffiney’s, you need to get over here right now.” Reagan then saw Appellant “just turn around
and hit” the victim, who had not touched Appellant to this point. Reagan saw the two move to
the side of the house, and she saw Appellant pull the victim’s shirt off. She heard the victim say,
“Tug,1 that’s enough, please stop, I didn’t do anything.” Reagan said, thereafter, she saw mostly
shadows and silhouettes, and she heard someone hit the car. She next saw Appellant kicking and
“stomping” on the victim in the front yard. Reagan said that, approximately three times, she



       1
           It is clear from the record that Appellant’s nickname was “Tug.”
                                                         -2-
yelled “Tug, that’s enough, stop,” prompting Appellant to walk away briefly but return to
beating the victim. Reagan never saw the victim attempt to defend himself.

        At that point, Reagan went and awakened Rooks, telling her that Appellant was “beating
up” the victim. When Reagan came back to the doorway of the front porch, she saw Servo
standing on the porch. Appellant was still stomping on the victim’s head, and the victim had his
stomach down on the ground. Rooks said that she was going to call 9-1-1, and Servo and
Reagan told her that “it wasn’t that bad, that everything was okay.” Rooks went inside the house
and called Darty, telling her to get there quickly.

        Appellant told Servo to come and help him, and they tried to carry the victim out of the
yard. They could not and ended up dragging him by his feet, face down, toward the porch.
When they placed the victim on the porch, Appellant appeared to be grabbing at the victim’s
clothes, perhaps in an attempt to take his shorts off. Reagan noticed that Appellant’s silver
Reeboks were covered in blood. Appellant then grabbed the victim’s hands and dragged him
into the shed. The victim was, at first, sitting in the shed, and Appellant pushed him onto his
side.

        Darty, who received the message to come home quickly, arrived and attempted to
approach Appellant. Reagan told her to wait because they did not know what Appellant would
do. Appellant left the shed and walked away, and Darty ran to the shed and pulled from it the
victim. She yelled to Rooks for help because she could not find the victim’s pulse. The two
began performing CPR, and, after doing so Rooks felt a faint pulse. Darty called 9-1-1, but they
decided to drive the victim to the hospital, so she hung up. As the women were attempting to
load the victim into Reagan’s SUV, Appellant, who appeared uninjured, returned and assisted
them. Appellant told the girls to say that they found the victim in their yard in his present
condition, and he said that they “better not say what happened.” He also told Reagan not to take
the victim to the hospital if he did not have a pulse. They were all scared of what he might do if
they told the truth.

        Shortly after taking the victim to the hospital, the girls learned that the victim died as a
result of his injuries. When Reagan learned that the victim was not going to live, she called
Appellant. Servo answered Appellant’s phone. Reagan asked to speak to Appellant, and Servo
said Appellant was sleeping. Reagan said that she told Servo that the victim was dead, and
Servo said “you’ve got to [b]e kidding me.” Reagan later spoke with Appellant and told him that
she was not covering for him.

        Detective Carl Sells, with the Cookeville Police Department, interviewed the women,
who were not initially truthful with him about what had happened, telling him they found the
victim lying in their front yard and someone must have left him there. Later, they all gave the
detective full statements consistent with their trial testimony.



                                               -3-
       The morning after the beating, Rooks noticed a new dent in the driver’s side right fender
of her car, which had been parked near where the beating occurred. The detective attempted to
obtain a sample of what appeared to be dried bodily fluid on the fender, but the test results
returned inconclusive. The detective also processed the crime scene, submitting to the
Tennessee Bureau of Investigations (“TBI”) samples of blood that he found. The victim’s blood
was found on a welcome mat on the porch, in the grass in the front yard, and in two places in the
shed. The victim’s glasses, and a lens separated from those glasses, and the victim’s shirt were
found near the house.

        The detective began procedures to locate and apprehend Appellant and Servo.
Appellant’s wife drove Appellant and Servo from Cookeville to Lebanon to the home of a friend,
Frederick Lashane Garrett. Garrett, a criminal himself, testified that the men arrived at 6:00 a.m.
on August 28, 2004. Appellant told Garrett that he had gotten into a fight where he punched,
kicked, and slammed a guy around and said he was laughing while beating the man. Garrett did
not initially think that the man Appellant said he fought was seriously injured, but he became
suspicious something bad had happened when Appellant received numerous phone calls. Garrett
asked if they had killed someone, and Appellant said “no” like “it was[] nothing.” Garrett said
he later learned that the victim died from the beating and that Appellant and Servo were wanted
by police in connection with his death. Garrett said the two men left that evening after dark
headed to Garrett’s girlfriend’s house in Nashville.

        From Nashville, the men took a taxicab on August 31, 2004, to Clarksville to catch a bus
at the Clarksville bus station. The taxicab driver, Harbens Singh Deol, learned from his
dispatcher that the two men were murder suspects. He asked the dispatcher for directions to the
Clarksville bus station so the dispatcher would know that the suspects were headed for the bus
station. Deol saw a police officer in Clarksville following him, and he pulled over under the
guise that he needed better directions to the bus station. The driver said the cab was soon
surrounded by multiple officers, who arrested the suspects.

        One of those arresting officers, Officer Coz Minetos, testified that he received a notice to
be on the lookout for a white “Music City” taxicab van en route to Clarksville that contained two
murder suspects. The officer saw a van matching this description, and the van contained a driver
and two passengers. The driver pulled into a carwash. The officer asked the driver to take the
key and exit the van, and the driver complied. Officer Minetos called for backup and arrested
Appellant and Servo. In the taxicab, the officer found a black nylon bag. On Servo, the officer
found a large amount of cash. The officer turned over the suspects to the Cookeville Police
Department.

       Richard G. Clark, a staff physician in the emergency room at Cookeville Regional
Medical Center, testified that he retrieved the victim from Regan’s vehicle but could not find a
pulse. He immediately put the victim on a stretcher and brought him into the hospital, where the
doctor and other staff began “advanced life support measures.” The doctor pronounced the
victim dead at 4:07 a.m. The doctor could tell from the injuries that the victim had suffered
                                               -4-
some blunt trauma to the face and body, along with skin abrasions consistent with being dragged
across concrete.

        Dr. Feng Li, the medical examiner, testified that an external examination of the victim’s
body revealed he suffered injuries “all over the body.” The victim had areas of abrasions,
contusions, and lacerations to multiple areas of his body. The victim’s skull bone was fractured,
and he had orbital bruises. The victim’s injuries were the result of blunt force, and a
combination of these injuries resulted in his death. The doctor opined that the most severe
injuries were the skull factures and hemorrhages. The victim’s injuries were consistent with his
head being stomped upon while he lay on the ground. The doctor said that the victim suffered
“brush burns,” which were consistent with the victim being dragged across concrete. The
victim’s blood alcohol level was between .15 and .19 and no drugs were detected in his system.
On cross-examination, the doctor testified that the victim’s blood alcohol level was over twice
the legal driving limit in Tennessee.

      Based upon this evidence, the jury convicted Appellant of first degree premeditated
murder.

                                            Analysis

       On appeal, Appellant contends that the evidence is insufficient to sustain his conviction
because the State did not prove premeditation. He asserts, “[T]he only reasonable interpretation
of the witnesses’ testimony is that [Appellant] acted in a rage on the morning of August 28,
2004.” Appellant contends he should have, at most, been convicted of voluntary manslaughter.
The State counters that the evidence of premeditation is clearly sufficient and that there was no
evidence presented that this killing occurred while Appellant was in a state of passion produced
by adequate provocation, as required for a voluntary manslaughter conviction.

        When a defendant challenges the sufficiency of the evidence, this Court is obliged to
review that claim according to certain well-settled principles. A verdict of guilty, rendered by a
jury and “approved by the trial judge, accredits the testimony of the” State’s witnesses and
resolves all conflicts in the testimony in favor of the State. State v. Cazes, 875 S.W.2d 253, 259
(Tenn. 1994); State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). Thus, although the accused is
originally cloaked with a presumption of innocence, the jury verdict of guilty removes this
presumption “and replaces it with one of guilt.” State v. Tuggle, 639 S.W.2d 913, 914 (Tenn.
1982). Hence, on appeal, the burden of proof rests with the defendant to demonstrate the
insufficiency of the convicting evidence. Id. The relevant question the reviewing court must
answer is whether any rational trier of fact could have found the accused guilty of every element
of the offense beyond a reasonable doubt. See Tenn. R. App. P. 13(e); Harris, 839 S.W.2d at 75.
In making this decision, we are to accord the State “the strongest legitimate view of the evidence
as well as all reasonable and legitimate inferences that may be drawn therefrom.” See Tuggle,
639 S.W.2d at 914. As such, this Court is precluded from reweighing or reconsidering the
evidence when evaluating the convicting proof. State v. Morgan, 929 S.W.2d 380, 383 (Tenn.
                                              -5-
Crim. App. 1996); State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Moreover,
we may not substitute our own “inferences for those drawn by the trier of fact from
circumstantial evidence.” Matthews, 805 S.W.2d at 779. Further, questions concerning the
credibility of the witnesses and the weight and value to be given to evidence, as well as all
factual issues raised by such evidence, are resolved by the trier of fact and not the appellate
courts. State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990).

       First degree murder is the “premeditated and intentional killing of another.” T.C.A. §
39-13-202(a)(1). Tennessee Code Annotated section 39-13-202(d) provides:

       As used in subdivision (a)(1) “premeditation” is an act done after the exercise of
       reflection and judgment. “Premeditation” means that the intent to kill must have
       been formed prior to the act itself. It is not necessary that the purpose to kill
       pre-exist in the mind of the accused for any definite period of time. The mental
       state of the accused at the time the accused allegedly decided to kill must be
       carefully considered in order to determine whether the accused was sufficiently
       free from excitement and passion as to be capable of premeditation.


T.C.A. § 39-13-202(d). Therefore, in order to convict Appellant of his indicted offense, the
State was required to prove beyond a reasonable doubt that the defendant killed the victim with
“premeditation.” “[W]hether premeditation is present is a question of fact for the jury, and it
may be inferred from the circumstances surrounding the” commission of the crime. State v. Billy
Gene Debow, Sr., No. M1999-02678-CCA-R3-CD, 2000 WL 1137465, at *4 (Tenn. Crim. App.,
at Nashville, Aug. 2, 2000); see also State v. Davidson, 121 S.W.3d 600, 614 (Tenn. 2003); State
v. Bland, 958 S.W.2d 651, 660 (Tenn. 1997); State v. Anderson, 835 S.W.2d 600, 605 (Tenn.
Crim. App. 1992). Some relevant factors that tend to support the existence of premeditation
include: “the use of a deadly weapon upon an unarmed victim; the particular cruelty of the
killing; declarations by the defendant of an intent to kill; evidence of procurement of a weapon;
preparations before the killing for concealment of the crime, calmness immediately after the
killing,” and evidence that the victim was retreating or attempting to escape when killed.
Davidson, 121 S.W.3d at 614; Bland, 958 S.W.2d at 660; see also State v. West, 844 S.W.2d
144, 148 (Tenn. 1992). “[T]he fact that repeated blows (or shots) were inflicted on the victim is
not sufficient, by itself, to establish first-degree murder.” State v. Brown, 836 S.W.2d 530, 542
(Tenn. 1992).

        Looking at the evidence in a light most favorable to the State, the evidence showed that
the victim asked Appellant to stop hitting Cartwright, to which Appellant responded by hitting
the victim. Appellant then received a phone call and asked the caller for assistance, apparently
planning to continue this altercation. Appellant’s friend Servo arrived a short time later. After
this brief intermission, and in response to no apparent action by the victim, Appellant hit the
victim again. The victim pleaded with Appellant to stop, telling Appellant that he had not done
anything. Appellant stripped the victim of his shirt and continued to beat him mercilessly,
                                              -6-
stomping repeatedly on his head. When Reagan yelled for Appellant to stop, he would stop,
walk away for a moment, and then go back to kicking and stomping on the victim’s head.
Appellant, with Servo’s assistance, then dragged the victim to the porch where he pulled down
his shorts. He dragged him to the shed, stuffing his unconscious body into the shed and then
leaving. Shortly after the beating, Appellant assisted the girls by loading the victim into the
truck, but he told them to lie about what had happened and not to take the victim to the hospital
if he had no pulse. The victim died of multiple blunt force trauma injuries, and he had several
skull fractures and brain hemorrhages. Appellant told Mr. Garrett that he was laughing while
beating the victim. Appellant left town in an apparent attempt to escape the police, who were
looking for him at the time.

        Whether the State established premeditation was primarily a jury question and based in
this case on the credibility of the witnesses. Again, questions involving the credibility of
witnesses, the weight and value to be given the evidence, and all factual issues are resolved by
the trier of fact, not an appellate court. Morris, 24 S.W.3d at 795. Further, calmness
immediately after a crime is relevant in determining the element of premeditation. Bland, 958,
S.W.2d at 660. Appellant was calm after the killing, having the wherewithal to hide the victim’s
body in the shed. He told the young women present not to take the victim to the hospital if he
did not have a heartbeat, he told the women to lie if they did take the victim to the hospital, and
Appellant immediately made plans to leave the city. Further, while the fact that repeated blows
were inflicted on the victim is not sufficient, by itself, to establish first-degree murder, see
Brown, 836 S.W.2d at 542, it is still a consideration. Appellant not only repeatedly hit, kicked,
and stomped the victim, but he would walk away when Reagan pled for him to stop and then
return to beating the victim. Appellant also retold the story of the beating to Garrett, apparently
bragging about the killing, telling Garrett he was laughing as he inflicted a savage beating. The
jury heard the evidence and determined that there was sufficient evidence of premeditation.
Upon the evidence in the record, we determine that a rational jury could have found that
Appellant was guilty of premeditated first degree murder. This issue is without merit.

        Furthermore, the jury, by its verdict, rejected the contention that Appellant acted in a
state of passion required for a finding of voluntary manslaughter. The jury was instructed that
“premeditation” is an act done after the exercise of reflection and judgment. See T.C.A. §
39-13-202(d). This necessarily excludes a state of passion. This issue is without merit.


                                            Conclusion

       I light of the foregoing, the judgment of the trial court is affirmed.

                                                      ______________________
                                                      JERRY L. SMITH, JUDGE



                                                -7-
-8-